In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2253 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

ENKHCHIMEG ULZIIBAYAR “ENI” EDWARDS, 
                                   Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 14 CR 421‐1 — Richard A. Posner, Circuit Judge,  
                                   sitting by designation. 
                     ____________________ 

      ARGUED MAY 17, 2017 — DECIDED AUGUST 24, 2017 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
    HAMILTON,        Circuit   Judge.     Defendant‐Appellant 
Enkhchimeg  Ulziibayar  Edwards  goes  by  the  nickname  Eni 
Edwards. She was charged with two counts of witness tam‐
pering in violation of 18 U.S.C. § 1512(b)(3) (Counts I and II) 
and two counts of making false statements on an official ques‐
tionnaire  for  federal  employment  in  violation  of  18  U.S.C. 
2                                                       No. 16‐2253 

§ 1001(a)(2) (Counts III and IV). A jury convicted Edwards on 
all four counts. The trial judge, who was skeptical about both 
the  strength  of  the  government’s  evidence  and  whether  the 
case  merited  criminal  prosecution,  imposed  a  below‐guide‐
line sentence of two years of probation and a $2,000 fine. 
   Edwards  has  appealed  her  convictions,  raising  three  is‐
sues.  She  argues  that  the  witness  tampering  statute, 
§ 1512(b)(3),  is  void  for  vagueness.  She  also  argues  that  the 
evidence was insufficient to support any of the four counts of 
conviction. We reject both of these arguments and affirm Ed‐
wards’s false statement convictions, Counts III and IV. 
    We address first, though, Edwards’s strongest argument, 
which is that the jury instructions for the witness tampering 
charges were faulty and that the error denied her a fair trial 
on Counts I and II. On that issue, we agree with Edwards. The 
trial judge refused both sides’ request to instruct the jury on 
one essential element of the charges. As this case was framed 
under  § 1512(b)(3),  Edwards  could  be  convicted  only  if  she 
“corruptly” attempted to persuade another person to hinder, 
delay,  or  prevent  communication  of  information  to  federal 
criminal investigators. The instructions given at trial failed to 
include the corruption element. They could have allowed the 
jury to convict Edwards of engaging in conduct that, under 
Arthur Andersen LLP v. United States, 544 U.S. 696 (2005), did 
not  constitute  corrupt  persuasion  and  therefore  did  not 
amount to criminal witness tampering. We cannot say this er‐
ror  was  harmless,  so  we  vacate  Edwards’s  convictions  on 
Counts I and II and remand for a possible new trial on those 
witness tampering counts, if the government opts to pursue 
them.  We  also  vacate  Edwards’s  sentence  on  all  counts  and 
remand for resentencing. 
No. 16‐2253                                                          3 

I.  Factual Background and Procedural History 
    To explain how this unusual prosecution came about, we 
first sketch Edwards’s personal history and her history of gov‐
ernment employment. Edwards is a naturalized United States 
citizen who emigrated from Mongolia in 1996. She applied in 
2008  to  become  an  officer  with  United  States  Customs  and 
Border  Protection  (CBP).  She  was  hired  in  2009.  Edwards 
went through a federal background investigation in 2009 and 
a reinvestigation in 2014. 
    To facilitate these investigations, Edwards was required to 
submit Standard Form 86, Questionnaire for National Secu‐
rity Positions (SF‐86), and supplemental forms. The 2014 SF‐
86  required  her  to  answer  truthfully,  among  many  other 
things,  whether  she  “EVER  provided  financial  support  for 
any foreign national.” Edwards answered no. A supplemental 
questionnaire  asked  Edwards  in  2014  whether  she  “ever 
helped anyone enter or stay in the U.S. illegally.” Again Ed‐
wards  answered  no.  The  government  charged,  and  the  jury 
found, that both answers were false. The path to those find‐
ings began more than fifteen years ago. 
   A.  Tsasa Erdenekhuu and her Marriage to Michael Rosel 
    Back in  2001, years before Eni Edwards applied to work 
for CBP, her Mongolian cousin Tsansanchimeg Erdenekhuu, 
known  as  “Tsasa”  and  sometimes  as  “Tasha,”  entered  the 
United  States  on  a  student  visa.  Tsasa  violated  the  terms  of 
her visa and was eventually arrested by immigration author‐
ities  and  placed  in  removal  proceedings.  Edwards  posted  a 
cash  bond  to  secure  Tsasa’s  release,  using  funds  from  Ed‐
wards’s parents. Tsasa was released to Edwards’s custody.  
4                                                     No. 16‐2253 

     In early 2003, Edwards introduced Tsasa to her friend and 
co‐worker,  Michael  Rosel.  According  to  Rosel’s  later  testi‐
mony at Edwards’s 2016 trial, he saw Tsasa casually a couple 
of times. Edwards then surprised him by asking him to marry 
Tsasa so she could remain in the United States. Rosel testified 
that when Edwards floated the idea of a marriage, he had no 
romantic interest in the much younger Tsasa, and she had ex‐
pressed no romantic interest in him. He also testified that he 
told Edwards he was concerned about the potential illegality 
of  the  arrangement,  but  that  Edwards  assured  him  he  had 
nothing to worry about. 
   According  to  Rosel’s  testimony,  Edwards  badgered  him 
over several months about marrying Tsasa. Eventually Rosel 
gave in. He and Tsasa were married in July 2003 in Las Vegas, 
Nevada. Shortly after the wedding, the couple applied for a 
“green card” for Tsasa to make her a lawful permanent resi‐
dent of the United States as the spouse of a U.S. citizen. The 
marriage  did  not  last  long,  though.  Rosel  abandoned  the 
green card petition and the couple filed for divorce. In May 
2004  the  marriage  was  dissolved  and  Tsasa  and  Rosel  went 
their separate ways. 
     B.  The Visa Fraud Investigation and the Focus on Edwards 
    We now turn to a completely different episode, but the one 
that first led to the investigation of Edwards and ultimately to 
her  criminal  trial.  In  2008,  a  Chicago‐based  organization 
called the American Mongolian Association (AMA) invited a 
group  of  Mongolian  throat  singers  to  perform  at  a  cultural 
festival. Defendant Edwards had been volunteering with the 
organization, and many of the throat singers listed her contact 
information  on  their  visa  applications.  Edwards  communi‐
cated with the consular section at the United States embassy 
No. 16‐2253                                                       5 

in  Ulaanbaatar,  Mongolia.  She  identified  herself  as  a  vice 
president of the AMA and advocated for the applicants. Ulti‐
mately, the embassy official responsible for reviewing the pe‐
titions denied most of them. Based in part on his past experi‐
ence with the AMA, the official believed the organization was 
attempting to facilitate visa fraud. 
    The embassy referred the matter to the Diplomatic Secu‐
rity Service, an investigative branch of the U.S. Department of 
State. In July 2012, Special Agent Douglas Miller got in touch 
with a contact at the Chicago office of CBP. That person intro‐
duced Miller to Edwards, who by that time was employed as 
a CBP officer at O’Hare International Airport. Unaware of Ed‐
wards’s  past  involvement  with  the  AMA,  Miller  asked  her 
whether she was willing to help with the visa fraud investiga‐
tion. Edwards agreed to help with English–Mongolian trans‐
lation.  
    Some  weeks  later,  just  before  a  briefing  with  Edwards 
about  the  investigation,  Special  Agent  Miller  came  across  a 
file identifying Edwards as an AMA vice president. He was 
stunned. He later testified that “at no point in the investiga‐
tion”  had  Edwards  informed  the  agency  about  her  involve‐
ment with the AMA. Edwards did not attend the briefing. The 
investigation moved forward, but the focus then shifted to Ed‐
wards herself. 
    Investigators  acquired  Edwards’s  bank  records  and  dis‐
covered that she maintained a joint account with her cousin 
Tsasa.  By  reviewing  Tsasa’s  immigration  file,  investigators 
learned of the 2003 marriage between Tsasa and Rosel, which 
Special Agent Miller described as having “significant indica‐
tors  …  for  marriage  fraud.”  Miller  located  Rosel  and  inter‐
viewed  him.  In  what  later  became  the  focus  of  the  witness 
6                                                         No. 16‐2253 

tampering charges in Counts I and II, Miller asked Rosel to 
call Edwards on a recorded line and to ask her questions that 
the investigators had prepared. Rosel reluctantly agreed. He 
made two such calls on January 8 and 9, 2013.  
     C.  The January 2013 Calls 
    During the first call on January 8, Rosel told Edwards that 
State Department agents had contacted him and asked about 
Tsasa. Edwards did not immediately advise Rosel to cooper‐
ate fully. She advised Rosel to tell the agents that he and Tsasa 
“met at a common friend’s party, we dated, we got married, it 
didn’t work out … we got divorced, and I haven’t … talked to 
her or met with her at all since then.” Edwards repeated this 
advice many times in the 23‐minute call. She added: “It’s not 
like we’re lying, you know, we didn’t do anything … out of 
[the] ordinary. … Tell them … if I’m willing to answer I’ll an‐
swer,  if  I’m  not  willing  to  answer  I’m  not  gonna  answer,  I 
wanna talk to my lawyer.” Edwards complained that she had 
become the target of the State Department investigation, a fact 
she attributed to her law‐enforcement position at CBP and her 
Mongolian origins. 
    During  the  follow‐up  call  on  January  9,  Rosel  told  Ed‐
wards that he had spoken with Special Agent Miller and that 
the investigators “seem to know an awful lot of information.” 
Edwards  repeated  her  advice  from  the  previous  call:  “Tell 
them, hey, we legally got married, we are both adults, we had 
… mutual consent … we got divorced … . She didn’t get noth‐
ing  out  of  me,  I  didn’t  get  nothing  out  of  her.  …  We  had  a 
normal  …  relationship.  Ups  and  downs.  That’s  it.”  Rosel 
pressed Edwards, saying that “the truth was we got married 
so she wouldn’t get deported and I got the sex out of it, I just 
don’t wanna try to come up with a lie.” Edwards did not take 
No. 16‐2253                                                      7 

the bait to confirm that the marriage was fraudulent or that 
any story to the contrary would be a lie. She replied: “In any 
relationship,  when  somebody’s  married  or  girlfriend/boy‐
friend, they have sex, okay, that’s a normal, legal thing. … If 
you want them to go away, you need to keep it simple.” 
     Rosel asked Edwards whether he should avoid mention‐
ing her name to the investigators. Edwards said no: “No, it’s 
fine, tell them, hey, Eni’s my friend from my old job. … You 
don’t have to lie about that because we worked together. … 
And [tell them] I think she brought [Tsasa] to one of our par‐
ties … and that’s how we met.” As the call ended, Edwards 
cautioned: “Don’t let them intimidate you or try to put some 
stuff into your mouth. … Simple facts are simple facts, that’s 
it, and the less you talk to them and the less time you spend 
with them [the] better for you, Mike.” 
    At trial, Rosel testified that Edwards did not accurately de‐
scribe the nature of his relationship with Tsasa during these 
recorded telephone conversations. He testified that if he had 
followed  her  advice  and  told  investigators  the  relationship 
was normal,  that  would have been a lie. Rosel testified that 
Edwards was aware the marriage was a sham—that in fact she 
had arranged the marriage. However, he also admitted that 
he saw Tsasa on a few social occasions before their wedding, 
that the two had one romantic encounter, and that at the time 
of the marriage he hoped their relationship would evolve into 
something meaningful. 
   Edwards  testified  in  her  own  defense.  She  cast  Rosel’s 
marriage to Tsasa in a very different light. Edwards said that 
she introduced Tsasa to Rosel, believing the connection would 
help Tsasa “lead a normal life here in this country.” She hoped 
the relationship would evolve. She said that Rosel and Tsasa 
8                                                                No. 16‐2253 

“went out a couple of times” before their wedding and that 
the two had been intimate. She believed the couple had a sex‐
ual relationship, though Rosel had testified that they did not 
and that this was one of the reasons he and Tsasa agreed to 
end the marriage.  
    As explained below, one essential element of the witness 
tampering charges was that Edwards must have acted “cor‐
ruptly” in trying to persuade Rosel how to answer questions 
from investigators. Edwards testified that she did not intend 
through  the  telephone  conversations  to  pressure  Rosel  to 
change his story or to lie. Edwards said she felt she was “hav‐
ing [a] conversation with a friend, and … was trying to help 
him  out.”  Under  cross‐examination,  however,  Edwards  ad‐
mitted that she asked Rosel to marry Tsasa so she could stay 
in the country legally.1  
      D.   Procedural History 
    The government charged Edwards in July 2014 with two 
counts  of  witness  tampering  in  violation  of  18  U.S.C. 
§ 1512(b)(3)  stemming  from  her  statements  to  Rosel  during 
their  January  2013  phone  conversations.  The  government 
later added two counts of false statements in violation of 18 

                                                 
      1 One can easily overstate the significance of this concession. We agree 

with  the  trial  judge’s  explanation  that  a  good‐faith  marriage  motivated 
only in part by immigration benefits is not illegal: “Only ‘a marriage en‐
tered  into  solely  to  obtain  immigration  benefits  not  otherwise  available 
without the marriage has as its purpose the evasion of immigration laws.’” 
Dkt. No. 137 at 8, quoting Eid v. Thompson, 740 F.3d 118, 124 (3d Cir. 2014) 
(emphasis added in trial court order), and 8 U.S.C. § 1154(c) (an official 
finding  that  marriage  was  “entered  into  for  the  purpose  of  evading  the 
immigration laws” results in lifetime bar on lawful entry into the United 
States). 
No. 16‐2253                                                            9 

U.S.C.  § 1001(a)(2).  Those  latter  counts  were  based  on  Ed‐
wards’s 2014 SF‐86 and supplemental questionnaire answers 
that  she  had  never  provided  financial  support  for  a  foreign 
national and never helped anyone enter or stay illegally in the 
United  States.  The  government  viewed  these  statements  as 
lies based on evidence that Edwards had supported Tsasa (a 
non‐resident alien) financially and arranged Tsasa’s marriage 
with Rosel. 
   Edwards moved to dismiss the witness tampering counts 
on the theory that the statute, § 1512(b)(3), is void for vague‐
ness,  both  facially  and  as  applied  to  Edwards.  The  district 
court denied that motion, and the case proceeded to trial. In 
February 2016, a jury convicted Edwards on all four counts. 
The court sentenced Edwards to serve two years of probation 
and to pay a $2,000 fine. Edwards appeals her convictions. 
II.  Jury Instructions for Witness Tampering 
    In her strongest argument on appeal, Edwards challenges 
the  jury  instructions  for  the  witness  tampering  charges  in 
Counts I and II. She argues that the instructions did  not in‐
clude or define the term “corruptly,” which is an element of 
the charges. “We review de novo whether jury instructions ac‐
curately  summarize  the  law,  but  give  the  district  court  sub‐
stantial discretion to formulate the instructions provided that 
the instructions represent a complete and correct statement of 
the  law.”  United  States  v.  Daniel,  749  F.3d  608,  613  (7th  Cir. 
2014), quoting United States v. Dickerson, 705 F.3d 683, 688 (7th 
Cir. 2013).  
   As we noted recently, 18 U.S.C. § 1512 “defies easy sum‐
mary.” United States v. Snyder, 865 F.3d 490, — (7th Cir. 2017). 
The statute makes it a crime to obstruct a federal investigation 
10                                                      No. 16‐2253 

or prosecution in a wide variety of ways, ranging from cor‐
ruptly trying to persuade a witness not to tell the truth up to 
and including murder. 
    Our  focus  here  is  § 1512(b)(3),  which  imposes  criminal 
penalties  on  a  person  who  “knowingly  …  corruptly  per‐
suades another person, or attempts to do so … with intent to 
… hinder, delay, or prevent the communication to a law en‐
forcement officer … of information relating to the commission 
or  possible  commission  of  a  Federal  offense.”  The  Supreme 
Court has explained that only persons “conscious of wrong‐
doing can be said to ‘knowingly … corruptly persuad[e].’” Ar‐
thur Andersen LLP v. United States, 544 U.S. 696, 706 (2005) (re‐
viewing conviction under 18 U.S.C. § 1512(b)(2)(A)–(B)). Sim‐
ilarly, the pattern criminal jury instructions developed for use 
in this circuit define “corruptly” as acting “with the purpose 
of  wrongfully  impeding  the  due  administration  of  justice.” 
See Committee on Federal  Criminal Jury  Instructions of the 
Seventh Circuit, Pattern Criminal Jury Instructions of the Sev‐
enth Circuit, at 453 (2012), http://www.ca7.uscourts.gov/pat‐
tern‐jury‐instructions/7th_criminal_jury_instr.pdf.  
    Pattern instructions are not necessarily authoritative. The 
instructions  and  their  accompanying  commentary  are  “ap‐
proved in principle” by the Seventh Circuit Judicial Council, 
meaning that the Council has authorized their publication as 
an  aid  to  judges  and  lawyers.  But  the  Council  has  not  ap‐
proved (and, as an administrative body, could not approve) 
their use in any particular case. See id. at i; United States v. Hill, 
252  F.3d  919,  922  (7th  Cir.  2001)  (pattern  instructions  offer 
“model instructions for occasions when they are appropriate 
but do[] not identify those occasions; the need for an instruc‐
tion  must  be  determined  independently”);  United  States  v. 
No. 16‐2253                                                                        11 

Doherty, 969 F.2d 425, 429 (7th Cir. 1992) (pattern instructions, 
“while carrying some weight, were never intended to have the 
force of law in this Circuit”). 
    Pattern instructions are not intended to be used mechani‐
cally and uncritically. Trial judges routinely decide to use dif‐
ferent language tailored more closely to the particular case be‐
fore them. Yet pattern instructions reflect the collective expe‐
rience of the judges and lawyers who crafted them and can 
serve as a helpful starting point to ensure that essential ele‐
ments of crimes and defenses are not overlooked. 
    In  this  case,  the  government  proposed  jury  instructions 
that tracked the Seventh Circuit pattern instructions for wit‐
ness tampering.2 The trial judge rejected the proposed instruc‐
tions during a pretrial conference because, in the judge’s view, 


                                                 
     2 The pattern instruction states: 

               [The  indictment  charges  the  defendant[s]  with; 
           Count[s] __ of the indictment charge[s] the defendant[s] 
           with]  obstruction  of  justice.  In  order  for  you  to  find  [a; 
           the] defendant guilty of this charge, the government must 
           prove each of the [four] following elements beyond a rea‐
           sonable doubt: 
                1. The defendant [[attempted to] [use[d] intimidation, 
            threaten[ed] or corruptly persuade[d] another person]] or 
            [engaged in misleading conduct toward another person]; 
            and 
                  2. The defendant acted knowingly; and 
               3. The defendant acted with the intent to hinder, de‐
           lay or prevent the communication of information to [a law 
           enforcement  officer  of  the  United  States  or  judge  of  the 
           United States]; and 
12                                                                    No. 16‐2253 

they contained too much “legal jargon.” With respect to the 
term “corruptly,” the judge told the lawyers:  “no one knows 
what  ‘corruptly’  means.    Then  there’s  a  definition,  a  person 
acts corruptly if he or she acts with the purpose of wrongfully 
impeding the due administration of justice.  Well, that doesn’t 
help.  You don’t need ‘corruptly.” Defense counsel protested 
that  “by  eliminating  some  of  this  technical  language  which 
has been approved by the Seventh Circuit … it will weaken 
the  burden  that  the  government  must  meet  in  a  criminal 
case.” The judge disagreed. In his view, omission of technical 
terms  he  deemed  superfluous  could  not  harm  the  defense 

                                                 
                4. Such information related to the commission or pos‐
            sible  commission  of  a  [[federal  offense]  or  [violation  of 
            conditions of probation], [supervised release], or [release 
            pending judicial proceedings]]. 
                If  you  find  from  your  consideration  of  all  the  evi‐
           dence that the government has proved each of these ele‐
           ments beyond a reasonable doubt [as to the charge you 
           are  considering],  then  you  should  find  the  defendant 
           guilty [of that charge]. 
                If, on the other hand, you find from your considera‐
            tion of all the evidence that the government has failed to 
            prove  any  one  of  these  elements  beyond  a  reasonable 
            doubt  [as  to  the  charge  you  are  considering],  then  you 
            should find the defendant not guilty [of that charge]. 
Pattern Criminal Jury Instructions of the Seventh Circuit at 447. The com‐
mittee then advises: “The court should define ‘corruptly’ and ‘misleading’ 
when these terms are used in these instructions, using the pattern instruc‐
tions set forth below.” The pattern instructions then offer this definition: 
“A person acts ‘corruptly’ if he or she acts with the purpose of wrongfully 
impeding the due administration of justice.” Id. at 453. 
       
No. 16‐2253                                                        13 

“unless you’re counting on obscurantism in leading [the jury] 
to acquit.” 
   In the final instructions to the jury, the judge did not in‐
clude the term “corruptly” or any comparable language. He 
gave the following instruction for the elements of the witness 
tampering offenses: 
       Remember  that  you  can  find  the  defendant 
       guilty only if the government proves the follow‐
       ing four things beyond a reasonable doubt: 
       1.  The  defendant  attempted  to  persuade  an‐
       other person to interfere with the government’s 
       investigation or prosecution of illegal activity; 
       2.  She did this deliberately, knowing what she 
       was doing rather than acting in ignorance or by 
       mistake; 
       3.  She intended to interfere with, delay, or pre‐
       vent another person from giving information to 
       a federal law enforcement officer; 
       4.  That information related to a federal offense 
       that  someone  had  committed,  may  have  com‐
       mitted, or was planning to commit. 
   To be sure, the final instructions required the jury to find 
that Edwards intentionally sought, through her conversation 
with Mike Rosel, to interfere with the State Department’s in‐
vestigation.  But  the  instructions  did  not  require  the  jury  to 
find that Edwards acted corruptly. As in Arthur Andersen, they 
“simply  failed  to  convey  the  requisite  consciousness  of 
wrongdoing.” 544 U.S. at 706. 
14                                                      No. 16‐2253 

    The Supreme Court explained the difference in Arthur An‐
dersen, recognizing that certain forms of interference with an 
investigation  are  “not  inherently  malign.”  Id.  at  704.  “Con‐
sider, for instance,” the Court wrote, “a mother who suggests 
to her son that he invoke his right against compelled self‐in‐
crimination, or a wife who persuades her husband not to dis‐
close marital confidences. Nor is it necessarily corrupt for an 
attorney to ‘persuad[e]’ a client ‘with intent to … cause’ that 
client to ‘withhold’ documents from the Government.” Id. (ci‐
tations omitted). 
     The  district  court  in  Arthur  Andersen  had  instructed  the 
jury that it should convict the accounting firm of obstruction 
of  justice  in  the  investigation  of  the  Enron  Corporation  col‐
lapse  if  it  found  that  the  firm  “intended  to  ‘subvert,  under‐
mine, or impede’ governmental factfinding by suggesting to 
its  employees  that  they  enforce  [a]  document  retention  pol‐
icy.” Id. at 706. The instructions omitted any element of dis‐
honesty, and the Court concluded that they were “flawed in 
important respects” and reversed the conviction. Id. at 708. 
    We have relied on Arthur Andersen to affirm an instruction 
that  a  defendant  acted  “corruptly”  under  §  1512  if  he acted 
“wrongfully.”  United States v. Matthews, 505 F.3d 698, 706 (7th 
Cir. 2007). In Matthews we affirmed a conviction for obstruc‐
tion  of  justice  under  §  1512(c),  which  also  includes  a  “cor‐
ruptly”  element.  We  found  the  pattern  instruction  use  of 
“wrongfully” was sufficient: “As explained in Arthur Ander‐
sen, under limited circumstances, a defendant is privileged to 
obstruct the prosecution of a crime. … By including the word 
‘wrongfully’ in the definition of ‘corruptly’ and criminalizing 
only the act of ‘wrongfully impeding the due administration 
No. 16‐2253                                                                  15 

of  justice,’  the  instructions  directed  the  jury  to  convict  only 
those who have no legal right to impede justice.” Id. 
    Similarly,  in  United  States  v.  McKibbins,  656  F.3d  707  (7th 
Cir. 2011), we affirmed an obstruction of justice conviction un‐
der § 1512(c) where the focus on appeal was the evidence the 
government  used  to  prove  the  “corruptly”  element.  We  ex‐
plained:  “The  intent  element  is  important  here  because  the 
word ‘corruptly’ is what ‘serves to separate criminal and in‐
nocent acts of obstruction.’” Id. at 711 (citation omitted); see 
also United States v. Darif, 446 F.3d 701, 711 (7th Cir. 2006) (af‐
firming witness tampering conviction under § 1512(b)(1); jury 
instructions with statutory phrase “corruptly persuade” with‐
out further definition were sufficient under Arthur Andersen; 
instruction  “adequately  convey[ed]  that  the  jury  must  find 
that Defendant acted dishonestly”). 
    Following Arthur Andersen, courts have disagreed around 
the edges about just what does and does not count as corrupt 
persuasion,  but  there  is  no  doubt  that  a  knowingly  corrupt 
mens rea (i.e., consciousness of wrongdoing) is an essential el‐
ement  of  the  § 1512(b)(3)  offenses  charged  here  in  Counts  I 
and II.  See  United  States v. Doss, 630  F.3d 1181, 1186–90 (9th 
Cir. 2011) (comparing interpretations of § 1512 and Arthur An‐
dersen).  Some  courts  have  suggested  that  an  improper  pur‐
pose, such as the intent to avoid criminal liability, may satisfy 
this requirement. Other courts require a more affirmative act 
of deception such as urging a witness to lie to investigators.3  

                                                 
      3 As Doss recounted, the Second and Eleventh Circuits have held that 

“that persuasion with an ‘improper purpose’ qualifies (such as self‐inter‐
est  in  impeding  an  investigation),”  while  the  Third  and  Ninth  Circuits 
have held that “there must be something more inherently wrongful about 
the  persuasion  (such  as  bribery  or  encouraging  someone  to  testify 
16                                                                  No. 16‐2253 

    Whatever the contours of the corrupt persuasion element, 
however, the error here was that the jury instructions did not 
say  anything  about  wrongfulness  at  all:  no  reference  to  im‐
proper  purpose,  no  requirement  of  deception,  and  no  men‐
tion of conscious wrongdoing. The instructions left the door 
open for the jury to convict Edwards on the basis of innocent 
rather than corrupt persuasion. As the government acknow‐
ledged at oral argument, the instructions would not have per‐
mitted an attorney defending Arthur Andersen’s hypothetical 
mother who tells her son to invoke his Fifth Amendment priv‐
ilege  or  wife  who  asks  her  husband  to  invoke  the  spousal 
privilege to argue that her client did not thereby violate the 
statute. 
      The fundamental rule when instructing a jury in a criminal 
case is that the instructions must identify for the jury all ele‐
ments of the offense that must be proved beyond a reasonable 
doubt. See Neder v. United States, 527 U.S. 1, 6–8 (1999) (gov‐
ernment conceded failure to instruct jury on essential element 
of materiality was constitutional error); see also United States 
                                                 
falsely).” 630 F.3d at 1186, 1189. Compare, e.g., United States v. Thompson, 
76 F.3d 442, 452 (2d Cir. 1996) (“The inclusion of the qualifying term ‘cor‐
rupt[ ]’  means  that  the  government  must  prove  that the  defendant’s  at‐
tempts  to  persuade  were  motivated  by  an  improper  purpose.”),  and 
United States v. Shotts, 145 F.3d 1289, 1301 (11th Cir. 1998) (endorsing the 
reasoning of Thompson), with United States v. Farrell, 126 F.3d 484, 489 (3d 
Cir.  1997)  (“[M]ore  culpability  is  required  for  a  statutory  violation  than 
that involved in the act of attempting to discourage disclosure in order to 
hinder  an  investigation”),  and  Doss,  630  F.3d  at  1187‐89  (endorsing  the 
reasoning of Farrell and disapproving Thompson and Shotts). Thompson and 
Shotts predate Arthur Andersen, and while the Supreme Court did not ex‐
pressly  disapprove  them,  it  is  difficult  to  square  their  looser  “improper 
purpose”  standard  with  the  Arthur  Andersen  emphasis  on  conscious 
wrongdoing and dishonesty. 
No. 16‐2253                                                              17 

v.  Gaudin,  515  U.S.  506,  510  (1995)  (Fifth  and  Sixth  Amend‐
ments “require criminal convictions to rest upon a jury deter‐
mination that the defendant is guilty of every element of the 
crime with which he is charged, beyond a reasonable doubt”); 
Sullivan v. Louisiana, 508 U.S. 275, 277–78 (1993) (“prosecution 
bears  the  burden  of  proving  all  elements  of  the  offense 
charged, and must persuade the factfinder ‘beyond a reason‐
able doubt’ of the facts necessary to establish each of those el‐
ements”) (citations omitted). 
    This need to instruct the jury on all elements of the offense 
applies even when the trial judge believes an element may be 
confusing, ambiguous, or difficult to describe in terms that ju‐
rors will understand. In such situations, the trial judge may 
find that pattern jury instructions are inadequate. That’s fine: 
as noted above, pattern instructions are helpful resources, not 
holy  writ.  The  trial  judge  is  empowered  to  improve  on  the 
pattern language or even to start from scratch. But whether 
the judge uses a pattern instruction verbatim, adapts a pattern 
instruction to the specifics of the case, or drafts an instruction 
from scratch, the judge must ensure that the instructions con‐
vey each element of the charged crime. The instructions here 
did not. They failed to inform the jury about an essential ele‐
ment of the witness tampering charges—the corrupt mental 
state that distinguishes unlawful from innocent interference 
with an investigation.4  


                                                 
      4 To the extent the pattern instruction for the “corruptly” element of 

18 U.S.C. § 1512 seemed inadequate to the trial judge, Arthur Andersen it‐
self includes some amplifying language specific to the “knowingly … cor‐
ruptly” phrasing in § 1512(b): “‘Knowledge’ and ‘knowingly’ are normally 
associated  with  awareness,  understanding,  or  consciousness.  ‘Corrupt’ 
18                                                          No. 16‐2253 

    We  therefore  must  vacate  Edwards’s  convictions  under 
Counts I and II unless the instruction error was “harmless be‐
yond a reasonable doubt.” McDonnell v. United States, 579 U.S. 
—, —, 136 S. Ct. 2355, 2375 (2016), quoting Neder, 527 U.S. at 
16; accord, United States v. Carter, 695 F.3d 690, 696–97 (7th Cir. 
2012); United States v. Hatfield, 591 F.3d 945, 951 (7th Cir. 2010); 
United States v. Ramsey, 406 F.3d 426, 432 (7th Cir. 2005). 
   We  cannot  treat  this  error  as  harmless.  It’s  true  that  the 
government’s  evidence  was  legally  sufficient  to  support 
guilty verdicts on Counts I and II, as we explain below. The 
jury  might  have  disbelieved  Edwards’s  testimony,  believed 
Rosel’s, and found that Edwards urged Rosel to lie to investi‐
gators. But the jury might also have believed Edwards’s testi‐
mony and found that she believed she was advising Rosel to 
do nothing more than tell the truth without volunteering in‐
formation.  Under  the  instructions  given  in  this  case,  a  jury 
that believed Edwards could still have convicted her on the 
basis of that non‐criminal intent. 
     At no point during the two January 2013 phone conversa‐
tions (which together took nearly an hour) did Edwards ad‐
mit that the marriage between Rosel and Tsasa was a sham, 
i.e., motivated solely to gain immigration benefits. Edwards 
insisted that the marriage had been normal: a wedding, a fall‐
ing  out,  an  amicable  divorce.  Perhaps  Edwards  was  simply 
trying to control the narrative. Perhaps she suspected that Ro‐
sel might cooperate with authorities against her. Or perhaps 
                                                 
and  ‘corruptly’  are  normally  associated  with  wrongful,  immoral,  de‐
praved, or evil. Joining these meanings together … makes sense both lin‐
guistically and in the statutory scheme. Only persons conscious of wrong‐
doing can be said to ‘knowingly … corruptly persuade.’” Arthur Andersen, 
544 U.S. at 705–06 (alterations and citations omitted). 
No. 16‐2253                                                        19 

she genuinely believed, as she testified, that Rosel and Tsasa 
had a real (albeit brief and disappointing) relationship. Per‐
haps  she  and  Rosel  both  testified  honestly  about  their  very 
different recollections of and perspectives on the nature of Ro‐
sel’s  brief  relationship  with  Tsasa,  which  had  ended  almost 
ten years before the telephone calls and thirteen years before 
trial.  These  are  questions  for  properly  instructed  jurors,  not 
judges. We are not privy to the jurors’ deliberations, and the 
verdict form offers no clues. 
   In considering the harmless error issue, we must also note 
that  the  trial  judge  viewed  the  government’s  case  on  these 
counts as weak. The judge found only “with regret” that the 
evidence was legally sufficient to support conviction, and he 
did  not  think  those  counts  should  even  have  been  charged. 
See Dkt. No. 137 at 9, 10 (also noting Rosel’s credibility prob‐
lems in characterizing relationship ten years earlier); Dkt. No. 
157 at 51–52 (questioning whether Rosel–Tsasa marriage was 
a sham at the time they married, noting that no money had 
changed hands).  
    Under these circumstances, we cannot say beyond a rea‐
sonable doubt that a properly instructed jury would still have 
convicted Edwards for witness tampering. See Neder, 527 U.S. 
at 15, citing Chapman v. California, 386 U.S. 18, 24 (1967). Ed‐
wards is entitled to a new trial on Counts I and II. 
III. Vagueness Challenge 
   Edwards also argues that the district court erred when it 
denied  her motion  to  dismiss the witness tampering counts 
on vagueness grounds. We review de novo the district court’s 
legal  conclusion  regarding  the  constitutionality  of  18  U.S.C. 
§ 1512(b)(3). See United States v. Novak, 841 F.3d 721, 726 (7th 
20                                                     No. 16‐2253 

Cir.  2016).  We  must  consider  this  issue  because  if  Edwards 
were correct, she could not be retried on those charges. 
    The  crux  of  Edwards’s  argument  is  that  the  term  “cor‐
ruptly” in § 1512(b) is ambiguous and that the statute there‐
fore “does not sufficiently define prohibited conduct.” On this 
point, we agree with the trial judge’s comment that the argu‐
ment is a bit strange. After all, Edwards’s challenge to the jury 
instructions  for  Counts I and II  was based on the absence of 
“corruptly”  or  similar  language  in  those  instructions.  How‐
ever,  no  rule  bars  Edwards  from  arguing  in  the  alternative 
both that the statute is unconstitutional and that if it is not, the 
instructions  were  flawed,  so  we  turn  to  the  merits  of  her 
vagueness argument. 
    We find no constitutional flaw. Edwards relies on United 
States v. Poindexter, 951 F.2d 369, 379 (D.C. Cir. 1991), which 
held  the  term  “corruptly”  was  unconstitutionally  vague 
where the defendant was prosecuted under 18 U.S.C. § 1505, 
which made it a crime to attempt to influence Congress “cor‐
ruptly.” The defendant in Poindexter was accused of lying to a 
Congressional  committee.  The  discussion  of  the  term  “cor‐
ruptly” in Poindexter does not undermine Edwards’s convic‐
tions here for several reasons. 
    First,  the  Poindexter  majority  focused  on  the  linguistic 
gymnastics needed to apply the phrase “corruptly . . .  influ‐
ences,  obstructs,  or  impedes”  a  Congressional  inquiry  to  a 
person’s own false statements to Congress. 951 F.2d at 377–84. 
Even  the  Poindexter  majority  would  have  had  no  difficulty 
finding the term “corruptly” sufficiently clear as applied to a 
defendant’s  efforts  to  persuade  someone  else  to  lie  to  Con‐
gress. Id. at 379 (“Narrowing the transitive interpretation to 
include only ‘corrupting’ another person by influencing him 
No. 16‐2253                                                         21 

to violate his legal duty would both take account of the context 
in  which  the  term  ‘corruptly’  appears  and  avoid  the  vague‐
ness inherent in words like ‘immorally.’”) (emphasis in origi‐
nal). 
    Second, Poindexter construed a different obstruction stat‐
ute. In Poindexter, President Reagan’s National Security Advi‐
sor during the Iran/Contra Affair was charged with, among 
other things, corruptly obstructing a congressional investiga‐
tion by making false and misleading statements to Congress 
in violation of 18 U.S.C. § 1505. In reversing Poindexter’s con‐
victions, the court held that the term “corruptly” as used in 
§ 1505  was  “too  vague  to  provide  constitutionally  adequate 
notice that it prohibits lying to the Congress.” Id. at 379. 
    Based  on the  narrow reasoning  used in Poindexter,  other 
courts have cabined that vagueness holding to its unusual cir‐
cumstances.  E.g.,  United  States  v.  Shotts,  145  F.3d  1289,  1300 
(11th Cir. 1998) (“We … decline to extend Poindexter to another 
section of the  obstruction‐of‐justice statutes. We continue to 
believe  that  Poindexter  must  be  read  narrowly,  and  not  as  a 
broad indictment of the use of ‘corruptly’ in the various ob‐
struction‐of‐justice  statutes.”);  United  States  v.  Brenson,  104 
F.3d 1267, 1280 (11th Cir. 1997) (“The holding of unconstitu‐
tionality  was  closely  tied  to  the  alleged  illegal  conduct  by 
Poindexter and the unique nature of § 1505.”). The District of 
Columbia Circuit itself has limited the Poindexter holding in a 
way that supports application of § 1512(b)(3) here. In United 
States v. Morrison, 98 F.3d 619, 630 (D.C. Cir. 1996), the court 
affirmed  a  witness  tampering  conviction  under  § 1512(b) 
where the defendant tried to persuade another person to lie 
in court. Morrison found this was an example of what Poindex‐
ter had called “transitive” corruption. 
22                                                            No. 16‐2253 

   Third, Poindexter predated Arthur Andersen. The Supreme 
Court  found in Arthur Andersen that the  instructions in that 
case did not sufficiently inform the jury about the “corruptly” 
element, but  the  Court did not imply  that  the term was  too 
vague.5  
     For these reasons, the term “corruptly” in § 1512(b)(3) is 
not unconstitutionally vague as applied to a person who tries 
to persuade another person to lie when the other person has 
a legal duty to tell the truth. While there may be some uncer‐
tainty around the edges of § 1512(b), as with many criminal 
statutes,  all  circuits  that  have  considered  the  question  have 
agreed that, “at a minimum, persuading a witness to affirma‐
tively lie to investigators would violate § 1512(b).” Doss, 630 
F.3d  at  1186  (citation  omitted);  see  also  United  States  v. 
Baldridge, 559 F.3d 1126, 1142 (10th Cir. 2009) (“[A] non‐coer‐
cive attempt to persuade a witness to lie to investigators con‐
stitutes a violation of § 1512(b). All circuits that have consid‐
ered the issue have concluded likewise.”) (citations omitted). 
Other  circuits  have  also  rejected  the  same  vagueness  argu‐
ment that Edwards raises here. E.g., Shotts, 145 F.3d at 1301; 
United States v. Thompson, 76 F.3d 442, 452 (2d Cir. 1996). 
    The government accused Edwards of pressuring Mike Ro‐
sel  to  lie  to  investigators  about  his  relationship  with  Tsasa. 
Based  largely  on  his  testimony,  a  properly  instructed  jury 
could  convict  Edwards  if  it  believed  she  acted  dishonestly. 
                                                 
      5 Poindexter was superseded in significant part by the False Statements 

Accountability Act of 1996, Pub. L. No. 104‐292, 110 Stat. 3459. As codified 
at 18 U.S.C. § 1515(b), the Act provides that the term “corruptly” in § 1505 
“means acting with an improper purpose, personally or by influencing an‐
other,  including  making  a  false  or  misleading  statement.”  (Emphasis 
added.) 
No. 16‐2253                                                           23 

While the corrupt‐persuasion element might raise vagueness 
questions at the margins, the wrongdoing  alleged  here falls 
comfortably within the ambit of the statute. The statute is not 
unconstitutionally vague as applied to Edwards. 
IV. Sufficiency of the Evidence 
    Finally, Edwards contends that the evidence introduced at 
trial was insufficient to support any of her four counts of con‐
viction. “In a sufficiency of the evidence challenge, we view 
the  evidence  in  the  light  most  favorable  to  the  prosecution 
and ask whether any rational trier of fact could have found 
the  essential  elements  of  the  crime  beyond  a  reasonable 
doubt.”  United  States  v.  Salinas,  763  F.3d  869,  877  (7th  Cir. 
2014),  citing  Jackson  v.  Virginia,  443  U.S.  307,  319  (1979).  We 
neither  reweigh  evidence  nor  assess  witness  credibility.  If 
there is a reasonable basis in the record supporting the ver‐
dict,  then  (absent  other  reversible  error)  the  verdict  must 
stand.  United  States  v.  Moshiri,  858  F.3d  1077,  1082  (7th  Cir. 
2017). 
    A.  Witness Tampering 
     To convict Edwards under 18 U.S.C. § 1512(b)(3), the gov‐
ernment had to prove that she “knowingly … corruptly” at‐
tempted to persuade another person with intent to “hinder, 
delay, or prevent” the communication of information relating 
to the “commission or possible commission” of a federal of‐
fense to a federal law enforcement officer. Mapping the facts 
of  this  case  onto  those  statutory  elements,  the  government 
had  to  prove  that  Edwards  “knowingly  …  corruptly”  at‐
tempted to persuade Mike Rosel to “hinder, delay, or prevent” 
the  communication  of  information  relating  to  the  allegedly 
24                                                      No. 16‐2253 

fraudulent marriage between Rosel and Tsasa to State Depart‐
ment investigators. Even though the five‐year statute of limi‐
tations had long since run on any possible prosecution of al‐
leged marriage fraud itself, Rosel’s  information might have 
assisted the agents as they conducted their broader investiga‐
tion into instances of Mongolian visa fraud and Edwards’s in‐
volvement, if any, in such fraud. 
    As  discussed  above,  while  there  is  some  disagreement 
among the circuits about the limits of conduct proscribed by 
§ 1512(b)(3), all agree that persuading another person to lie to 
investigators violates the statute. The persuasion need not be 
explicit. We have recognized that corrupt persuasion may oc‐
cur “where a defendant tells a potential witness a false story 
as if the story were true, intending that the witness believe the 
story and testify to it.” United States v. LaShay, 417 F.3d 715, 
718 (7th Cir. 2005) (citations omitted). 
     The government offered sufficient evidence to support the 
convictions under Counts I and II. The jury heard the two rec‐
orded phone calls that are the basis for the witness tampering 
charges. The jury also heard extensive testimony from Rosel 
and Edwards concerning the substance of those calls. The jury 
could  have  believed  Edwards’s  account  rather  than  Rosel’s. 
Given the jury instruction error, for all we know the jury did 
believe  Edwards’s account. But the jury was also entitled to 
credit  Rosel’s  testimony,  which  supports  a  finding  that  Ed‐
wards was urging him to lie about his relationship with Tsasa. 
If  the  case  is  retried  on  remand,  a  properly  instructed  jury 
could  conclude  that  Edwards’s  persistent  advice  to  Rosel—
“Tell them hey, we dated, we got married, we lived together, 
it didn’t work out, we got divorced, we did everything accord‐
ingly by law”—amounted to witness tampering in violation 
No. 16‐2253                                                                25 

of § 1512(b)(3) if she did not honestly believe that account and 
acted with a corrupt purpose. 
     B.  False Statements 
    To convict Edwards on Counts III and IV under 18 U.S.C. 
§ 1001(a)(2), the government had to prove that she knowingly 
and  willfully  made  materially  false,  fictitious,  or  fraudulent 
statements “within the jurisdiction of the executive … branch 
of the Government of the United States,” that is, in connection 
with her CBP background investigations. 
    While  the  indictment  described  a  number  of  statements 
Edwards made during the initial investigation and 2014 rein‐
vestigation that could be deemed false, Counts III and IV fo‐
cus on just two statements: Edwards’s declaration on the 2014 
SF‐86 that she never provided financial support to a foreign 
national and her declaration on the 2014 supplemental ques‐
tionnaire  that  she  never  helped  anyone  enter  or  stay  in  the 
United States illegally. The government introduced sufficient 
evidence  for  the  jury  to  conclude  that  Edwards  made  these 
statements willfully and knowing that they were false.6  
   As for Count III, ample evidence supports the jury’s con‐
clusion that Edwards falsely denied providing financial sup‐
port for a foreign national. In 2002, Edwards posted a $4,000 

                                                 
     6 The government also offered evidence that the statements were ma‐

terial. Joseph Westmoreland, director of the Personnel Security Division 
at CBP’s Office of Internal Affairs, testified that CBP relies on truthful dis‐
closures  on  background  check  forms  (particularly  with  respect  to  ques‐
tions about foreign contacts) in determining whether an applicant is suit‐
able for employment. Truthful disclosures are especially critical for sworn 
CBP officers, who are expected to testify in court and who occupy posi‐
tions potentially vulnerable to bribery and coercion. 
26                                                 No. 16‐2253 

cash bond to secure Tsasa’s release from immigration deten‐
tion, though Edwards testified that her parents helped supply 
the funds. The bond was ultimately forfeited after Tsasa failed 
to appear for deportation. Edwards also acknowledged that 
Tsasa lived at Edwards’s house in Des Plaines, Illinois, for one 
or  two  months  in  2002.  On  cross‐examination,  Edwards  ad‐
mitted that she provided Tsasa with food, shelter, and spend‐
ing  money  during  that  period.  Bank  records  show  that  Ed‐
wards  and  Tsasa  opened  a  joint  account  with  survivorship 
rights in 2008. A series of checks and deposit slips showed that 
Tsasa paid $10,000 to Edwards in September 2008 and that Ed‐
wards  paid  $3,000  to  Tsasa  in  December  2008.  (Edwards 
claims she brought $10,000 in cash to Tsasa’s mother in Mon‐
golia to help finance a condominium and then brought the re‐
maining $3,000 back to Tsasa.) The jury was not required to 
find  that Edwards knowingly  and willfully falsified  her SF‐
86, but it heard sufficient evidence to support such a finding. 
    As for Count IV, the same evidence that would allow the 
jury to convict Edwards for obstruction would allow it to con‐
vict her for falsely stating that she never helped anyone enter 
or stay in the country illegally. The jury could have believed 
Mike Rosel’s testimony that his marriage to Tsasa was a sham 
and that Edwards was not only aware of but instrumental in 
facilitating that sham for the purpose of securing a green card 
for Tsasa. The government’s case against Edwards was not a 
slam dunk, but the Jackson v. Virginia standard is deferential. 
See 443 U.S. at 319. The government introduced sufficient ev‐
idence to show that Edwards violated 18 U.S.C. § 1001(a)(2). 
V.  Resentencing 
    Though we vacate only two of Edwards’s four convictions, 
the district court on remand should reconsider all terms of her 
No. 16‐2253                                                         27 

sentence, including the length of probation and the fine. The 
trial judge imposed a below‐guideline sentence after finding 
under the Sentencing Guidelines a total offense level of 17 and 
a guideline range of 24 to 30 months in prison. The guideline 
calculation depended on the combination of all four crimes, 
see U.S.S.G. § 3D1.4, particularly since the witness tampering 
convictions were deemed the more serious crimes. If Edwards 
is not properly convicted of witness tampering, her total of‐
fense  level  would  drop  to  8.  See  U.S.S.G.  §  3D1.3(a).  With 
criminal history category I, the guideline range for a level 8 
offense would be 0 to 6 months in prison. 
     Of course, the trial judge did not sentence Edwards to any 
prison term. The judge sentenced her to two years of proba‐
tion on each of the four counts of conviction, to run concur‐
rently,  and  a  $2,000  fine  plus  the  mandatory  special  assess‐
ments of $100 for each of the four felony convictions. Still, the 
district court on remand may conclude that a reduction in the 
length  of  probation  or  a  decrease  in  the  fine  is  appropriate 
given  the  substantial  decrease  in  the  guideline  range  if  Ed‐
wards  is  not  ultimately  convicted  by  a  properly  instructed 
jury on Counts I and II. If nothing else, the special assessments 
of  $400  would  be  cut  in  half  if  Edwards  is  not  convicted  of 
witness tampering. 
                                *     *     * 
   To  summarize,  then,  we  AFFIRM  Edwards’s  convictions 
under Counts III and IV but VACATE Edwards’s sentence on 
those  counts  and  REMAND  for  resentencing.  We  VACATE 
Edwards’s  convictions  and  sentences  under  Counts  I  and  II 
and  REMAND  for  further  proceedings  consistent  with  this 
opinion.